


109 HR 6382 IH: Law Enforcement Abuse Transparency and

U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6382
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2006
			Ms. McKinney
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To deny Federal assistance to any State or local law
		  enforcement agencies whose officers use excessive force or violence leading to
		  the death of innocent or unarmed citizens, or who fail to establish, enforce,
		  and follow transparent and accountable procedures that fully protect the lives
		  and health of citizens during surveillance, interrogation, arrest or
		  imprisonment from torture, excessive physical or psychological abuse and death,
		  and to require a system of transparent legal and public review of such
		  allegations and cases that can result in the sanction, punishment, and removal
		  of officers who perpetrate such abuses or their superiors.
	
	
		1.Short titleThis Act may be cited as the
			 Law Enforcement Abuse Transparency and
			 Accountability Act of 2006.
		2.FindingsCongress finds the following:
			(1)American law
			 enforcement has a fundamental duty to provide compassion, aid, and protection
			 and safety to the people it serves.
			(2)A
			 primary function of law enforcement is to preserve life, regardless of the
			 race, ethnicity, religion, social or economic standing, sexual preference, or
			 country of origin of the individuals involved.
			(3)Over many years,
			 thousands of cases of State and local law enforcement agency violations of
			 suspects, detainees, and prisoners went inadequately addressed across the
			 United States, especially in African-American communities and other communities
			 of color or poverty.
			(4)In recent years,
			 procedures, training, and public oversight have failed to significantly curb or
			 eliminate abuses and murders of innocent suspects and citizens at the hands of
			 officers of the law, to fully investigate claims of excessive use of force, or
			 to adequately reprimand, punish, or remove such offenders or their
			 superiors.
			(5)A
			 special prosecutor in Chicago has been investigating a police abuse ring that
			 operated over three decades with impunity, responsible for torturing over 200
			 African-American males in their custody at the Area 2 and Area 3 police
			 headquarters.
			(6)Since the 1997 New
			 York Police Department torture of Abner Louima, and the fatal shooting of
			 Amadou Bailo Diallo in 1999, public and media attention concerning abuse of
			 power and the unjustified and improper use of force by law enforcement in
			 communities of color has continuously increased, as have the number of outraged
			 community responses and the demands for external oversight of police
			 practices.
			(7)More recently,
			 police in Chicago on November 25, 2006, police officers in New York City shot
			 50 times and killed an unarmed man, Sean Bell. The next day, a community rally
			 protested the police action and called for the removal of Police Commissioner
			 Raymond Kelly.
			(8)Fatal shootings
			 and abuse of suspects and prisoners have come to light again recently in other
			 cities, including Atlanta, Georgia, and DeKalb County, Georgia.
			(9)Every major State
			 and local city law enforcement agency receives and depends on some level of
			 Federal funding, training, grants, or assistance, paid for primarily from the
			 tax revenues of the citizens being abused.
			(10)The common and
			 continuing unaccountable behavior and silence of members of law enforcement
			 agencies regarding these abuses are a disgrace to the efforts of law
			 enforcement agencies throughout the United States and should not be
			 tolerated.
			(11)The lack of
			 transparency, oversight, community involvement, independent review and
			 investigation, and consequences to the law enforcement violators makes
			 continuing abuse more likely, and must be reversed by denying Federal funding
			 to any law enforcement agency that fails to establish a minimum of professional
			 training and procedures of engagement; that tolerates abuses or fatal use of
			 excessive force; that fails to operate under rules of transparency and
			 community oversight, investigation, and review; that fails to discipline,
			 remove, or otherwise hold accountable any perpetrators acting under the color
			 of law enforcement; or that refuses to fairly hear each case or allegation of
			 possible abuse or excessive use of force by law enforcement officers, reviewed
			 by an established and independent forum.
			3.Sense of
			 CongressIt is the sense of
			 Congress that the dishonorable actions referred to in section 2 should be
			 independently investigated, recorded, and condemned.
		4.Ineligibility for
			 Federal assistance
			(a)In
			 generalDuring the 1-year period beginning on the date of
			 enactment of this Act, or until transparency and accountability are fully
			 restored, law enforcement agencies that do not have established procedures for
			 independent oversight and review, or do not hold violations by police of
			 excessive use of force, torture, or manslaughter accountable, shall be
			 ineligible to participate in any Federal program, whether by funding,
			 assistance, contract, grant, personnel support, or otherwise.
			(b)LicensesDuring
			 the 1-year period beginning on the date of enactment of this Act, any Federal
			 license issued to any such law enforcement agencies shall be suspended, or
			 until transparency and accountability are fully restored.
			(c)EquipmentLaw
			 enforcement agencies identified as carrying out abuses or wrongful deaths,
			 without consequence or open public review or allegations, shall immediately
			 return all federally-owned equipment in the possession or use of such law
			 enforcement agencies to the appropriate Federal agency.
			5.Law enforcement
			 agencies definedIn this Act,
			 the term law enforcement agencies means the following entities
			 in any State or locality within the control and jurisdiction of the United
			 States receiving Federal funds for training, equipment, or other
			 support.
		
